DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-7 are pending in the application
Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. Applicant’s argument is that it is not well-known in the art that “a level of noise or a level of vibration that is permitted during the work process” is set based on contents of the work process to be executed by the user in the vehicle.  However, if an employee of a company is carrying out authorized activities in a vehicle which is being used as a travelling office, it can be argued that said travelling office is under the control and authority of the company, including the requirement to implement all regulations involving the amount of noise/vibration that an employee can be exposed to, whether said regulations have been set internally by the company or externally by state/country authorities. 
Second, if regulations define the threshold of noise to which an employee can be exposed to, this would define the upper level of noise or vibration that is permitted during the work process, which would be a combination of outside environmental noise coupled with noise generated inside the vehicle (noise from the engine added to noise from whatever the work process generates.) See [DE 102014214455 A1] where the route is changed due to the total amount of noise that the rider is exposed to (in this case the noise variations are due to changes in external noise coupled with changes in noise insulation of the vehicle.) 
Therefore since the noise generated derives at least partly from the work process, and a threshold of allowable noise exists, defined by regulation, it is obvious that “a level of noise or a level of vibration that is permitted during the work process” would depend on the contents of the executed work process. 
Therefore, the examiner respectfully rejects the applicant’s argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US
Pub. 2018/0137470 (Donnelly et al., hence Donnelly) in light of DE 102014214455 A1 (Langner et al., hence Langner).
As for claim 1, Donnelly teaches a vehicle for autonomous driving that moves while carrying a user, as a passenger, who is executing a work process, the vehicle comprising a controller configured to: ("A vehicle work environment provides capabilities for working and participating in meetings while riding in a vehicle such as a driverless autonomous vehicle (AV) .... when attendees can meet inside a vehicle or teleconference in multiple vehicles simultaneously." (Abstract) Vehicle: see AV 309 in Fig. 3; Controller: see Fig. 7))
acquire work information in relation to contents of the work process to be executed by the user in the vehicle; ("AVs 309 can come equipped with various security authentication systems 310 to ensure that only authorized employees have access to meetings and confidential systems. In some aspects, AVs 309 enforce one or more security protocols between each rider's user device 395 and the AV authentication systems 310 to ensure that the correct rider 301,302,303 is in the correct AV 309." [0050] (only invited riders can access the virtual conference. The "work information" also include the schedules/invites/pick-up-instructions. See Figs. 5 and 6.))
and adjust a working environment in the vehicle based on the acquired work information, the work environment being adjusted by changing at least any one of (i) a traveling condition, and (ii) a traveling route such that the working environment in the vehicle corresponds to the contents of the work process. ("In addition, the centralized showing servers can provide information to mobile meeting logic 160 to dynamically update the schedule and routing, such as in response to the rea I estate agent running behind schedule or a homeowner cancelling a showing because they will still be in the house. "[0041].)
Donnelly does not specifically mention the work information includes information of a level of noise or a level of vibration that is permitted during the work process based on the work contents.  However, regulations limiting the amount of noise/vibration that an employee is exposed to in his or her workspace are standard, whether determined via state or federal law or private regulations of a company (e.g. OSHA standard 1910.95)  If the inside of a vehicle has been turned into a work area for an employee it would be obvious for one of ordinary skill in the art to apply such regulations to the mobile work area as well, thus defining the level of noise or a level of vibration permitted during the work process. 
Neither does Donnelly specifically mention  the controller [being] configured to change the traveling route so that the working environment fulfills the level of noise or the level of vibration that is permitted by the work information. However, Langner teaches the controller (navigation system (5}) [being] configured to change the traveling route (changes in route automatically selected or suggested, end page 2) so that the working environment fulfills the level of noise or the level of vibration that is permitted. (A threshold in noise is implied inasmuch when the noise isolating configuration of the passenger compartment is changed to be more isolating, a noisier route becomes allowable (end page 2.)
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the changing of the route according to noise levels of Langner into the vehicle work environment system of Donnelly.  The motivation would be to adhere to any work environment noise regulations while allowing the higher efficiency of having meetings during what would otherwise be unproductive travelling time.
As for claim 5, Donnelly teaches: an information processing method to be performed by a computer, the information processing method comprising: ("One or more examples described herein provide that methods, techniques, and actions performed by a computing device are performed programmatically, or as a computer-implemented method. Programmatically, as used herein, means through the use of code or computer-executable instructions. These instructions can be stored in one or more memory resources of the computing device." [0018])
acquiring work information in relation to contents of a work process to be executed by a user, which is a passenger, in a vehicle for performing autonomous traveling (AVs309 can come equipped with various security authentication systems 310 to ensure that only authorized employees have access to meetings and confidentiaI systems. In some aspects, A Vs 309 enforce one or more security protocols between each rider's user device 395 and the AV authentication systems 310 to ensure that the correct rider 301, 302, 303 is in the correct AV 309. [0050] (only invited riders can access the virtual conference. The "work information" also include the schedules/invites/pick-up-instructions. See Figs. 5 and 6.));
and adjusting a working environment in the vehicle based on the acquired work information, the work environment being adjusted by changing at least any one of (i) a traveling condition, and (ii) a traveling route such that the working environment in the vehicle corresponds to the contents of the work process ("In addition, the centralized showing servers can provide information to mobile meeting logic 160 to dynamically update the schedule and routing, such as in response to the real estate agent running behind schedule or a homeowner cancelling a showing because they will still be in the house." [0041]).
Donnelly does not specifically mention the work information includes information of a level of noise or a level of vibration that is permitted during the work process based on the work contents.  However, regulations limiting the amount of noise/vibration that an employee is exposed to in his or her workspace are standard, whether determined via state or federal law or private regulations of a company (e.g. OSHA standard 1910.95)  If the inside of a vehicle has been turned into a work area for an employee it would be obvious for one of ordinary skill in the art to apply such regulations to the mobile work area as well, thus defining the level of noise or a level of vibration permitted during the work process. 
Neither does Donnelly specifically mention  the controller [being] configured to change the traveling route so that the working environment fulfills the level of noise or the level of vibration that is permitted by the work information. However, Langner teaches the controller (navigation system (5}) [being] configured to change the traveling route (changes in route automatically selected or suggested, end page 2) so that the working environment fulfills the level of noise or the level of vibration that is permitted. (A threshold in noise is implied inasmuch when the noise isolating configuration of the passenger compartment is changed to be more isolating, a noisier route becomes allowable (end page 2.)
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the changing of the route according to noise levels of Langner into the vehicle work environment system of Donnelly.  The motivation would be to adhere to any work environment noise regulations while allowing the higher efficiency of having meetings during what would otherwise be unproductive travelling time.
As for claim 6, Donnelly also teaches a non-transitory storage medium storing a computer executable program for allowing a computer to execute the information processing method ("In an aspect, computer system 700 includes processor 704, memory 706 (including non-transitory memory), storage device 710, and communication interface 718. Computer system 700 includes at least one processor 704 for processing information. Computer system 700 also includes the main memory 706, such as a random access memory (RAM) or other dynamic storage device, for storing information and instructions to be executed by processor 704." [0077])
As for claim 7, Donnelly teaches a work support system (Fig. 2) comprising: a vehicle for autonomous driving(AV 209 Fig. 2) that moves while carrying a user, as a passenger in the vehicle, who is executing a work process(" ... the transport facilitation system sends driverless autonomous vehicles to pick up the meeting attendees. The vehicles, whether driverless or with a driver, can provide a vehicle work environment including secure audio and visual communications with a conferencing system ... " [0012]) and a manager configured to manage the vehicle, the manager including a processor configured to: ( Fig. 7 computer system 700 as manager and processor 704) acquire work information in relation to contents of the work process to be executed by the user in the vehicle; (software implements the activities, [0018] work information to set up meeting (security information [0050] before establishing meeting)) and transmit, to the vehicle, an instruction to change at least any one of (i) a traveling condition, and (ii) a traveling route such that the working environment in the vehicle corresponds to the contents of the work process, (Fig. 6, 620 the routes being sent to the vehicle to pick up the conference participants in order satisfy this element) wherein: a controller of the vehicle is configured to adjust a working environment in the vehicle based on the acquired work information, the work environment being adjusted by changing at least any one of the traveling condition, and the traveling route receiving the instruction from the manager(" In addition, the centralized showing servers can provide information to mobile meeting logic 160 to dynamically update the schedule and routing, such as in response to the rea I estate agent running behind schedule or a homeowner cancelling a showing because they will still be in the house. "[0041]).
Donnelly does not specifically mention the work information includes information of a level of noise or a level of vibration that is permitted during the work process based on the work contents.  However, regulations limiting the amount of noise/vibration that an employee is exposed to in his or her workspace are standard, whether determined via state or federal law or private regulations of a company (e.g. OSHA standard 1910.95)  If the inside of a vehicle has been turned into a work area for an employee it would be obvious for one of ordinary skill in the art to apply such regulations to the mobile work area as well, thus defining the level of noise or a level of vibration permitted during the work process. 
Neither does Donnelly specifically mention  the controller [being] configured to change the traveling route so that the working environment fulfills the level of noise or the level of vibration that is permitted by the work information. However, Langner teaches the controller (navigation system (5}) [being] configured to change the traveling route (changes in route automatically selected or suggested, end page 2) so that the working environment fulfills the level of noise or the level of vibration that is permitted. (A threshold in noise is implied inasmuch when the noise isolating configuration of the passenger compartment is changed to be more isolating, a noisier route becomes allowable (end page 2.)
It would have been obvious to one of ordinary skill in the art at the time of the application to have combined the changing of the route according to noise levels of Langner into the vehicle work environment system of Donnelly.  The motivation would be to adhere to any work environment noise regulations while allowing the higher efficiency of having meetings during what would otherwise be unproductive travelling time.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly, as modified by Langner, as applied to claim 1 above, and further in view of US Pat. 6,378,319 (Mani).
As for claim 2, Donnelly does not specifically mention sensors which measure the (vehicle) environment. However, Mani, teaches the vehicle further comprises a sensor that measures a state of the working environment; (Fig. 1, temperature sensors 118 and 123) and the controller adjusts the working environment so that a measured value, which is obtained by the sensor, is within a predetermined range based on the acquired work information. (Col. 3, lines 47-62. For climate control for comfort of the driver, see Col. 4, lines 34-36).
It would have been obvious for one of ordinary skill in the art at the time of the invention to use the temperature control of Mani together with the autonomous vehicle-mounted conferencing system of Donnelly. The motivation would be to provide automatic comfort for the driver while carrying out business.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly, as modified by Langner, as applied to claim 1 above, and further in view of US Pub. 2018/0260642 (Kim et al., hence Kim.)
As for claim 3, Donnelly, as modified, does not teach the use of biometric information from the user. However, Kim teaches wherein: the controller acquires biometric information of the user; ("The controller 40 senses a driver state through the driver's blinking eye, heart rare measurement and the like by using the indoor camera 11 and the radar 12." [0059]) and adjusts the working environment on the basis of the acquired biometric information of the user. (Changes the working environment by providing a warning: "warns the driver of the carelessness state through the warning unit 50 when the driver is in an carelessness state." [0063])
It would have been obvious for one of ordinary skill in the art at the time of the invention to use the biometric measuring/warning system of Lynch in the autonomous vehicle-mounted conferencing system of Donnelly. The motivation would be to provide a warning system when the user was acting in a distracted matter.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly as modified by Langner as applied to claim 1 above, and further in view of Pub. JP 2007-326526 A (Ueda).
As for claim 4, Donnelly, as modified, does not teach the control of tint of the windows. However, Ueda in his vehicle patent application teaches wherein the controller further controls a degree of see-through into an interior of the moving body from outside on the basis of a traveling speed of the moving body. (See claims 1, 2 of Ueda and further mention in specification (page 3 of translation)) It would have been obvious for one of ordinary skill in the art at the time of the invention to add the window tint control of Ueda in the autonomous vehicle-mounted conferencing system of Donnelly. The motivation would be to provide privacy when the vehicle was stopped.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661